Ladd, J.
The statute allows one accused of contemptuous conduct towards a court, at his option, to make a writ- • ten explanation thereof under oath. Section 4465, Code. And it was held in Russell v. French, 67 Iowa, 102, that he-has the absolute right to make such explanation “for the-purpose of excusing the conduct or reducing the punishment,. and a reasonable opportunity must be given for this purpose-before punishment is inflicted.” But for this decision, some-members of the court would be inclined to say that the matter of allowing written explanation of direct contempts-those committed in the presence of the court — should be regarded discretionary, and not within the provisions of the-statute mentioned. See In re Noonan, 47 Kan. 771 (28 Pac. Rep. 1104). The contemnor, however, is not bound to make-explanation. It is merely optional with him, and he may do so or waive that right, as he may elect. That plaintiff' was guilty of contempt is not questioned, and in unmistakable language he advised the court that he was ready for punishment if the judge was disposed to inflict it. This clearly-amounted to a waiver of the right to be heard in explanation or excuse of his conduct, and under such circumstances, the-offer of an opportunity therefor would have been an idle formality, not exacted by the law. — Affirmed.